Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, no prior art teaches a target holder, having an enclosed pocket to hold a dopant material such that the dopant material is not exposed to a plasma generated in the arc chamber, wherein the target holder is oriented in the arc chamber so that gravity retains the dopant material in the target holder, the target holder entering the arc chamber through one of the plurality of walls, having a first position where the enclosed pocket is outside the arc chamber and a second position where at least a portion of the enclosed pocket is disposed in the arc chamber such that the plasma heats the dopant material in the enclosed pocket.
Regarding claim 12, no prior art teaches a target holder, having a top surface and a pocket to hold a dopant material, the target holder disposed at the second end, having a first position where at least a portion of the pocket is disposed in the arc chamber and a second position where the pocket is disposed outside the arc chamber, and wherein in the second position, the top surface of the target holder serves as the second end of the arc chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN J. BRAYTON
Primary Examiner
Art Unit 1794



/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794